Title: From George Washington to Lafayette, 26 June 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    Letter not found: to Lafayette, 26 June 1778. GW apparently wrote four letters to Lafayette on this date. The first, written in the morning; the second, written around 6:30 p.m., has not been found. In his third letter to Lafayette of this date, docketed 8:30 p.m., GW refers to “my Letter written about two Hours ago,” ordering Lafayette to march on Englishtown.
                